Williams, Judge,

(dissenting):

I agree to the law announced in the syllabus, but I cannot consent that points 2 and 3 are properly applicable to the facts in this ease. The evidence is extremely conflicting on every material fact in the case, so much so that I am unable to see how the court can say that the verdict is against the evidence, or that it is plainly wrong. In fact, I think, the verdict is right. Tlie principal matter of contention was concerning the amount of yardage in the work known as the “river change.” Davis, the railroad engineer, testified that he measured this excavation shortly after the work was completed, and found it to contain 30,575 cubic yards. But his testimony 'was based on recollection of what he had done two years before, and he doesn’t remember what width was given, in his calculations, to the bottom of the cut, whether'seventy feet or less. lie also says that he made an estimate of the quantity to be excavated before any work was done on it, and that it was 35,000 or 36.000 yards. ^The yardage could bo as accurately ascertained, before, as after the work was completed, provided the work was done according to the original specifications. Sims testifies that he did this work according to the original specifications; and that *239tlie original estimate, given him by Davis, before any work was done was 41,000 yards. Davis says there was a modification in the plan of the cut which reduced the yardage, and that Sims was notified by him of. this change. Sims denies this,' and the jury were the judges of their credibility. Shipe, an experienced engineer, measured the excavation at the instance of plaintiff two or three days before the trial, and testified that it contained 39,152 cubic yards'. He says Mr. Sims showed him the engineer’s stakes which were still standing indicating the grade line, or surface, as it was originally. Shipe also ex^ hib’ited a diagram showing the various lines and angles by which he had made his measurements. This diagram was made part of the evidence which the jury considered, and it does not appear in the record now before us. It, therefore, appears that all the evidence upon which the jury acted is not before this Court. Iiow then is it possible for us to say that the verdict is wrong? Engineer Shipe was asked by counsel for plaintiff where the surface was originally, and he answered this question by pointing out the lines upon the diagram; and the reading of his answer as it appears in the record, showing frequent references to lines and figures on the diagram, indicates very clearly to my mind that the jury were given a much clearer idea of whether, or not, this witness’ measurements were correctly made upon the ground than we can possibly obtain from reading his' evidence without the aid of the map. Shipe says expressly that the width of the bottom of the cut, as allowed by him'in his calculations, was seventy feet, and that the slope was one to one, and that this slope 'was illustrated by a dotted line on the map. On the other hand, witness Davis exhibited no map, or figures, and testified from memory as to 'what he did two years before. He does not know what width he allowed for the bottom, but thinhs it was seventy feet, and does not know whether lie allowed seventy feet all the way through, or not. The fact that the river had been flowing through the cut for two years, and possibly had changed the width of the bottom, does not affect the case; the original surface lines were still there, marked by stakes, and these lines furnished the bases of measurement, regardless of any intervening change in the width of the bottom. The jury were the judges as to which one of the two engineers’ measurements and calculations was more *240nearly correct; and, in view of the absence from the record of the diagram used by Shipe to illustrate his work, I do not think this Court can say that his work is 'wrong. It is true that •Shape’s measurements and calculations show a greater yardage than Davis says he told Sims was his original estimate, made before any excavating was done, which he says was 35,000 or 36,000 yards, but Shipe’s calculations show a less quantity than Sims says Davis told him was his original estimate, which was 41,000 yards.
The contract between the parties was oral, and there is great conflict in the testimony as to its provisions. Defendants claim that plaintiff agreed to be bound by the measurements made by the railroad company’s engineer; this is denied by Sims. I do not think the fact that Sims received partial payments, as the work progressed, according to measurements furnished monthly, is entitled to any weight whatever in determining the question of the actual amount of the excavation made. He had the unquestionable right to payment for the yardage which he removed under the contract. Mr. Sims says these monthly estimates were furnished to him'by Mr. Carpenter’s bookkeeper, and that he does not know whether they were made by the railroad company’s engineer or not, but he thinks they were made by defendant’s bookkeeper. Even if Sims had agreed that the measurements of the railroad company’s engineer should be final and binding, still this would not preclude him from showing that there was either fraud or gross error in his measurements or calculations; a shortage of nearly 9,000 cubic yards, nearly twenty-three per centum, is sufficient to show that there ivas gross error.
If there ever -was a case wherein the verdict of a jury is entitled to stand, for the reason that it rests upon conflicting-testimony of witnesses, I think this is such a case. I am clearly of the opinion that the judgment of the lower court should have been affirmed. I am opposed to overturning verdicts which arc supported by evidence concerning the weight and value of which, under the established rules of law, juries are made the sole judges. I not only can not see that the verdict is plainly wrong, but I can go even further and say from the record, that, if I had been a juror trying the case, I 'would, very probably, have found the same verdict.